                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

 Kristy Michelle Wolff,                 )     C/A No.: 1:19-2597-CMC-SVH
                                        )
                   Plaintiff,           )
                                        )
       vs.                              )
                                        )                 ORDER
 Andrew M. Saul, Commissioner of        )
 Social Security Administration,        )
                                        )
                   Defendant.           )
                                        )

      This matter comes before the court on a review of the docket in this

case. The Commissioner filed an answer and the administrative record of the

underlying proceedings on February 12, 2020. [ECF Nos. 15, 16]. Pursuant to

Local Civ. Rule 83VII.04 (D.S.C.), Plaintiff may file a written brief within

thirty days of filing of the Commissioner’s filing of an answer. Plaintiff’s brief

should address whether the Commissioner’s findings of fact are supported by

substantial evidence and whether he applied the proper legal standards.

Therefore, Plaintiff is directed to file a brief by March 13, 2020, and is

warned that failure to file the brief may result in the case being

recommended for dismissal with prejudice for failure to prosecute or a ruling

on the record.
     IT IS SO ORDERED.




February 12, 2020              Shiva V. Hodges
Columbia, South Carolina       United States Magistrate Judge




                           2
